DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applicant’s Preliminary Amendment filed March19, 2019 is presented for examination.  in response to Examiner’s Final Office Action has been reviewed. Claims 20-39 are pending. Claim 20 is an independent claim. Claims 1-19 are canceled.  

Allowable Subject Matter
Claims 20-39 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a vibrotactile stimulation device comprising n vibrating actuators configured to generate a vibrotactile stimulation at the element of interaction with the user, where n being an integer greater than or equal to 2, said n vibrating actuators being such that at least two vibrating actuators generate vibrations in a frequency range and/or an amplitude range at least partly separate from those of the other vibrating actuators as set forth in independent claim 20.
	Dependent claims 21-39 being further limiting to the independent claim 20 are also allowed. 
The closet prior art, Houston et al., US Patent Application Publication No 2018/0169702 teaches measuring the rotational position of a rotating shaft, including a field source configured to generate a measurable field, a sensor configured to measure the generated field, and a target that is configured to modify the generated field as measured by the sensor to have a shape with at least one measurable feature for a zero reference point, and a shape that varies throughout one or more angles such that a rotational position of the shaft is determined with a selected angular accuracy. There is also a device that receives a query for the rotational position of the shaft a device that responds to the query. Another aspect involves generating multi-frequency vibrations with a single linear resonant actuator (LRA). This LRA can exhibit a beat pattern in response to being driven by the sum of two different sinusoidal functions. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THUY N PARDO/Primary Examiner, Art Unit 2691